Citation Nr: 0326750	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  99-08 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches secondary 
to head trauma.

2.  Entitlement to service connection for vertigo secondary 
to head trauma.

3.  Entitlement to service connection disability manifested 
by chest pain, to include cardiovascular disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from November 1978 to April 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of April 1999 and September 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in North Little Rock, Arkansas (the RO).  The veteran 
testified at a Travel Board hearing which was chaired by the 
undersigned Veterans Law Judge at the RO in October 2001.  

The Board observes in passing that the RO initially denied 
the veteran's claim of entitlement to serviced connection for 
a psychiatric disability.  A June 2000 rating decision 
granted entitlement to service connection for a major 
depressive disorder and assigned a 10 percent evaluation 
effective November 18, 1998.  Consequently, the issue of 
entitlement to service connection for a depressive disorder 
is no longer part of the veteran's appeal.  See Hamilton v. 
Brown, 4 Vet. App. 528, 537 (1993)(en banc), aff'd, 39 F.3d 
1574 (Fed. Cir. 1994) [a notice of disagreement ceases to be 
effective if the RO grants the full benefits sought on 
appeal].  
See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
[where an appealed claim is granted during the pendency of 
the appeal, the notice of disagreement pertaining to that 
issue ceases to be valid, and a second notice of disagreement 
must thereafter be timely filed to initiate appellate review 
of downstream issues such as entitlement to an earlier 
effective date].




REMAND

For reasons expressed immediately below, the Board has 
concluded that this case must be remanded.

In March 2002 and again in April 2003, the Board undertook 
additional development of the evidence in this case pursuant 
to authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) [codified at 38 C.F.R. § 19.9(a)(2) (2002)].  As a 
result of the development actions, private and VA treatment 
records dated from March 1992 to August 2002 and May 2003 
examination reports were added to the veteran's VA claims 
folders.  

In Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), which was decided on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19(a)(2) (2002) is inconsistent with 38 U.S.C. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without remanding the 
case to the AOJ for initial consideration.

Accordingly, this case must be remanded to Veterans Benefits 
Administration (VBA) so that VBA may consider the additional 
evidence noted above.  Under these circumstances, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Consequently, this case is REMANDED for the following action:

VBA should review the veteran's VA claims 
folders in order to determine if additional 
evidentiary development is necessary and, if 
so, undertake such development.  Thereafter, 
VBA should readjudicate the veteran's claims, 
taking into consideration any and all 
evidence which has been added to the record 
since its last adjudicative action.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  The veteran should be given an 
appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded above.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).



